Citation Nr: 1543571	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  06-37 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a head injury, claimed as headache.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, M.H.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from September 1970 to June 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board granted the Veteran's petition to reopen and remanded his claim for service connection in March 2014.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a March 2013 Travel Board hearing.  Transcripts are of record.


FINDING OF FACT

The Veteran does not currently have, and has not had at any point since filing his petition to reopen in October 2002, residuals of an in-service head injury.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a head injury, including headache, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  VA provided the notice regarding the general requirements for service connection in November 2003.  While the notice did not specifically identify the reason for the Veteran's prior final denial and, ergo, what the Veteran needed to show to reopen his prior claim for service connection, the Veteran was not prejudiced.  Notice of what new and material evidence was needed was provided in a January 2005 letter and, moreover, the Board previously reopened the Veteran's claim in March 2014.

VA also satisfied its duty to assist the Veteran in the development of his claim.  The RO associated all available service treatment records (STRs), service personnel records (SPRs), and private and VA treatment records with the claims file.  While records of only VA dental treatment in Dallas from 1971 to 1974 were located, the Veteran will not be prejudiced by the lack of records of any treatment in 1976 or 1978, as his in-service head injury itself was conceded and he reported that he was turned away at the time and not actually provided treatment at the Dallas VAMC.  See Transcript of Record at 5 (reporting having been told he did not qualify for VA treatment in 1976 or 1978); see also July 2015 Report of General Information (Veteran reporting that he did not have VA treatment records from 1976 or 1978 or military police reports from 1971-1972); March 2015, September 2014, and July 2014 VA Forms 10-7131 (requesting treatment records from Dallas VA Medical Center from 1976 to the present); April 2015 Memorandum (finding insufficient information to corroborate head injury); February 2015 Service Treatment Records (STRs) (showing Dallas VAMC dental treatment from June 1971 to January 1974); July 2014 Report of Information (indicating that VA treatment from 1976-1978 was archived); May 2014 and April 2014 Notices (requesting clarification of treatment dates and providers); May 2014 and April 2014 Authorizations (reporting only VA treatment); August 2004 Department of the Navy Letter (unit diary entries silent for sick entries December 1971 to February 1972).  

While it does not appear that any efforts were made to corroborate the Veteran's report of being thrown overboard from a dinghy and had to swim to shore about three to five weeks prior to returning home, he will not be prejudiced, as he did not appear to allege that he had any residuals from this incident.  See May 2014 Statement.  Further, while the Veteran asked VA to obtain his records from the Social Security Administration (SSA), the SSA indicated that the Veteran was either not in receipt of disability benefits or no medical records were necessary to adjudicate any SSA claim.  See February 2012 Memorandum (Social Security Administration records unavailable).

Regarding the Board's March 2014 Remand Directives, the Board finds there was substantial compliance.  As noted above, VA made several requests to obtain any available VA treatment records from 1976 and 1978, which were ultimately unavailable, and obtained additional STRs from 1971 to 1974.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Board remand confers "a right to compliance with the remand orders").  While it is unclear whether sufficient efforts were made to obtain any military police reports, the Veteran will not be prejudiced, as his in-service head injury was conceded and, moreover, he reported that military police took part in his in-service injury and charges were brought against him as a result of the injury, but that the charges were later dropped.  See Transcript of Record at 3-4; April 2015 Memorandum (determining that compliance with remand directives was not possible due to lack of information sufficient to allow for meaningful research); July 2014 Letter (indicating negative response regarding any Dallas VAMC treatment records from January 1976 to December 1978); May 2014 Notice (requesting information to aid request for military police report); May 2014 Statement.  

The Board acknowledges that an addendum opinion regarding any residuals of a head injury was not obtained; however, the Directive to obtain an addendum opinion was contingent upon the receipt of either VA treatment records from 1976 and 1978 or military police reports from 1971 and 1972.  As noted above, VA treatment records from 1976 and 1978 were unavailable, and there was insufficient information regarding the in-service head injury to allow for meaningful research regarding the incident.  Regardless, as noted above, the Veteran will not be prejudiced, as the in-service injury was conceded and the VA examinations of record considered his reports of post-service symptoms.  

The Veteran was also provided several examinations in July 2012 and July 2015.  The examinations are adequate, as the examiners considered the relevant history of the Veteran's symptoms and provided sufficiently detailed findings concerning his claimed residuals of a head injury (i.e., neuropsychiatric testing, numerous imaging technologies, and personal interviews).  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Finally, the Veteran testified at a Board hearing before the undersigned VLJ.  The hearings were adequate, as the relevant issue was explained and possible sources of evidence that may have been overlooked were identified.  See 38 C.F.R. § 3.103(c)(2).  In particular, the undersigned explained that evidence of a nexus or causal connection between the in-service injury and current symptoms was necessary and asked the Veteran if any physician had ever told him that the problems he was having, including headache, were related to his in-service hear injury.  See Transcript of Record at 11-12.  Moreover, the Board undertook additional development after the hearing was conducted, including arranging to obtain any military police reports and information regarding any VA treatment in 1976 and 1978 and any additional private treatment from the relevant period.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-499 (2010) (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, the testimony at the hearing, and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties).

II.  Service Connection

The Veteran contends that he has residuals of an in-service head injury from 1971, including headache and memory loss.   See Transcript of Record at 3-8; June 2015 Statement; March 2014 Statement; January 2014 Statement; January 2013 Statement.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

VA compensation may be awarded for a disability only if it existed on the date of application-it may not be awarded for a past disability.  Degmetich v. Brown, 8 Vet. App. 208, 211-212 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if a claimant has the disability at the time during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran's in-service head injury from 1971 has been conceded.  See August 2012 Rating Decision (granting service connection for posttraumatic stress disorder (PTSD) based on reported in-service stressor involving a head injury); July 2012 VA PTSD Examination.  

The remaining issues are whether the Veteran has had a diagnosed disability or symptoms thereof at any point since filing his October 2002 petition to reopen his claim for service connection for residuals of a head injury and, if so, whether that disability is related to his conceded in-service head injury in 1971.  

The Veteran and M.H. are competent to report that he has had symptoms of headache, getting lost, a knot in the back of the head, and fatigue, and their reports are credible and entitled to probative weight.  See Transcript of Record at 5-8; Barr, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  These symptoms have, however, been attributed to other service connected and nonservice-connected disabilities.  

The medical evidence of record reveals that the Veteran's symptoms were not identified as residuals of his conceded in-service head injury.  Instead, they were identified largely as symptoms of his already service-connected posttraumatic stress disorder (PTSD), but also as symptoms of his nonservice-connected cervical spine, allergic rhinitis, and potential diagnosis of new-onset unspecified cognitive disorder.  See July 2015 VA PTSD Examination (attributing symptoms of mild memory loss, depressed mood, anxiety, suspiciousness, and chronic sleep impairment to PTSD); July 2012 PTSD Examination (attributing symptoms of mild memory loss, chronic sleep impairment, impaired judgment and abstract thinking, depressed mood, anxiety, suspiciousness, and difficulty establishing and maintaining effective work and social relationships to PTSD); see also December 2014 VA CT (finding no acute intracranial abnormalities, only sinus disease); September 2012 VA Treatment Records (diagnosing headache possibly related to allergic rhinitis versus migraines based on negative imaging of head and complaints of forgetfulness and continued headache); see also September 2007 Dr. Ahmed (diagnosing neck pain possibly secondary to cervical arthritis based on complaints of history of headache, including occipital pain, and in-service injury); see also July 2012 Eye Examination (diagnosing early senile cataracts and finding no eye residuals from the in-service injury in 1971). 

While the Veteran is competent to report subjective symptoms, he is not competent to determine whether his symptoms comprise a separate disability that is etiologically related to his in-service head injury in 1971.  The issue is medically complex, involving multiple systems of the body, and is not a matter of lay observation; such a separate diagnosis can only be established through medical testing and examination, including imaging and neuropsychiatric testing.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson is not competent to identify more complex conditions such as a form of cancer); Barr, 21 Vet. App. at 309 (holding that lay testimony is not competent with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).   

The Veteran is competent to report a medical diagnosis that is later confirmed; however, no medical evidence of record appears to confirm his report that a doctor told him he had traumatic brain injury (TBI).  See January 2014 Statement.  But see July 2012 Traumatic Brain Injury (TBI) and Headache Examination (finding no residuals or problems associated with a TBI and opining that migraine headaches were less likely as not due to in-service head injury because they started around 1995, in-service medical evaluations, including one in 1980 showed normal eyes and no neurological deficits, and in a 1980 medical history the Veteran denied headaches or head trauma). 

The Board gives more probative weight to the competent and credible VA and private medical opinions that the Veteran's symptoms do not comprise a separate disability that has been present since service or is etiologically related to his active service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).

Congress specifically limited entitlement to service connection to cases where in-service injury, disease, or illness resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence does not show that the Veteran has had an additional current disability related to his in-service head injury in 1971-other than his service-connected depression with PTSD, for which he is already being compensated-at any point during the pendency of this claim.  


ORDER

Service connection for residuals of a head injury, including headache, is denied.


____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


